102 F.3d 365w
96 Cal. Daily Op. Serv. 9043, 96 Cal. DailyOp. Serv. 9227,96 Daily Journal D.A.R. 15,001,96 Daily Journal D.A.R. 15,396In the Matter of the Requested Extradition of Terence Damien KIRBY.UNITED STATES of America, Appellant,v.Terence Damien KIRBY, Appellee.In The Matter of the Requested Extradition of Pol BRENNAN.UNITED STATES of America, Appellant,v.Pol BRENNAN, Appellee.In The Matter of the Requested Extradition of Kevin Barry John ARTT.UNITED STATES of America, Appellant,v.Kevin Barry John ARTT, Appellee.
Nos. 96-10068, 96-10069 and 96-10074.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted Aug. 15, 1996.Decided Dec. 16, 1996.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION